Citation Nr: 1025869	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  05-00 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide (Agent Orange) exposure.   

2.  Entitlement to service connection for a heart disorder due to 
herbicide exposure, to also include as secondary to Type II 
diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from April 1968 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in his 
January 2005 Substantive Appeal (VA Form 9).  However, he failed 
to report for the hearing scheduled in February 2006.  He has not 
explained his absence or requested to reschedule the hearing.  
Therefore, the Board hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).

The Board remanded this case in February 2009 for further 
development.  The case has now been returned to the Board for 
further appellate consideration.

With regard to the heart disorder claim on appeal, on October 13, 
2009, in accordance with authority provided in 38 U.S.C. § 1116, 
the Secretary of Veterans Affairs announced his decision to 
establish presumptions of service connection, based upon exposure 
to herbicides within the Republic of Vietnam during the Vietnam 
era, for three new conditions:  ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  As required by 38 
U.S.C. 1116, VA will issue regulations through notice and comment 
rule-making procedures to establish the new presumptions of 
service connection for those diseases.  See 75 Fed. Reg. 14,391 - 
14,401 (March 25, 2010) (proposed rule).  Those regulations will 
take effect on that date that a final rule is published in the 
Federal Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  

On November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially may 
be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  See Chairman's 
Memorandum No. 01-09-25 (November 20, 2009).  In the present 
case, the Veteran's claim for service connection for a heart 
disorder is unfortunately subject to this stay.  But once the 
planned final regulations are published, the adjudication of the 
heart disorder claim that has been stayed here will be resumed.  

The Board, however, is free to go ahead and decide the claim for 
service connection for Type II diabetes mellitus.  


FINDINGS OF FACT

1.  The Veteran has credibly stated that that he stayed at Da 
Nang Naval Air Station in the Republic of Vietnam during the 
Vietnam era for approximately one week in November 1969, before 
being flown to the USS Constellation which was stationed in the 
Gulf of Tonkin.  Therefore, he is presumed to have been exposed 
to Agent Orange or other herbicides. 

2.  The medical evidence shows that the Veteran has been 
diagnosed with Type II diabetes mellitus, which is at least 10 
percent disabling.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's Type 
II diabetes mellitus was presumptively incurred in service due to 
his exposure to Agent Orange or other herbicides in Vietnam.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any 
event, since the Board is granting the claim, there is no need to 
discuss in detail whether there has been compliance with the 
notice and duty to assist provisions of the VCAA because even if, 
for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

As to presumptive service connection, certain diseases associated 
with exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam (Vietnam) during 
the Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to a herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Type II diabetes mellitus is one of the 
diseases associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To 
warrant service connection, Type II diabetes mellitus may 
manifest to a degree of at least 10 percent at any time after 
service.  38 C.F.R. § 3.307(a)(6)(ii). 

"Service in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  
In fact, the Federal Circuit recently issued its decision in Haas 
v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it 
confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as 
requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from the 
regulation's presumption.  A Veteran who never went ashore from 
ship on which he served in Vietnamese coastal waters was not 
entitled to presumptive service connection due to alleged Agent 
Orange / herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See 
also VAOPGCPREC 7-93 (holding that service in Vietnam does not 
include service of a Vietnam era Veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace); and VAOPGCPREC 27-97 (holding that mere service on a 
deep-water naval vessel in waters off shore of the Republic of 
Vietnam is not qualifying service in Vietnam).  In addition, the 
Federal Circuit in Haas held that "service in Vietnam" will not 
be presumed based upon the Veteran's receipt of a Vietnam Service 
Medal (VSM).  Haas, 525 F.3d at 1196.  
       
In essence, if the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, actual exposure to herbicides 
must be verified through appropriate service department or other 
sources in order for the presumption of service connection for a 
herbicide-related diseased under 38 C.F.R. § 3.309(e) to be 
applicable.  Exposure to herbicides is not presumed in such 
instances.  However, once exposure to herbicides has been 
established by the evidence of record, the presumption of service 
connection found in 38 C.F.R. § 3.309(e) for herbicide-related 
diseases is applicable.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Type II Diabetes Mellitus

The Veteran contends he developed Type II diabetes mellitus from 
exposure to Agent Orange or other toxic herbicide agent while 
stationed in Da Nang, Vietnam for a week during service.  In 
particular, the Veteran states he was flown from California to 
the Philippines and then to Da Nang, Vietnam, before being flown 
to his assignment on the USS Constellation in November 1969.  
What is significant in the present case is his assertion he 
stayed at Da Nang Naval Air Station in Vietnam for approximately 
one week in November 1969, before being flown to the USS 
Constellation which was stationed in the Gulf of Tonkin.  See 
December 2002 formal claim; February 2003 personal statement.  

As mentioned, the first and perhaps most fundamental requirement 
for any service-connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Concerning this, VA and private treatment records dated 
from 1994 to 2007 reveal a current diagnosis of and treatment for 
Type II diabetes mellitus.  Consequently, the determinative issue 
is whether this disorder is somehow attributable to the Veteran's 
military service, including his alleged exposure to Agent Orange 
or other herbicide agent while briefly stationed in Da Nang, 
Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this vein, the Board acknowledges that Type II diabetes 
mellitus is a disease associated with herbicide exposure for 
purposes of the presumption.  38 C.F.R. § 3.309(e).  Furthermore, 
VA and private treatment records dated from 1994 to 2007 confirm 
that his Type II diabetes mellitus was manifest to a degree of 10 
percent or more after service.  38 C.F.R. § 3.307(a)(6)(ii).  
That is, his diabetes mellitus currently requires a restricted 
diet and insulin.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.    

The only remaining question is whether there is sufficient 
evidence to demonstrate that the Veteran had "service in 
Vietnam," such that exposure to herbicides may be presumed.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  
In this vein, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal weight is 
not accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of all 
material evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

In the present case, service personnel records (SPRs) confirm the 
Veteran served aboard the USS Constellation from November 1969 to 
August 1971.  But there is no mention of service on the Vietnam 
landmass.  Although the Veteran's DD Form 214 and SPRs verify 
that he received the VSM and Vietnam Campaign Medal, the Federal 
Circuit in Haas held that "service in Vietnam" will not be 
presumed based upon the Veteran's receipt of a VSM.  Haas, 525 
F.3d at 1196.  Moreover, the National Personnel Records Center 
(NPRC) in February 2003 was unable to confirm whether the Veteran 
had in-country service in Vietnam.  The NPRC could only 
corroborate the Veteran's service aboard the USS Constellation in 
the official waters of Vietnam during various periods from 1969 
to 1971, as opposed to in-country service.  The Veteran asserted 
deck logs from the USS Constellation dated in November 1969 may 
be able to confirm his arrival from Da Nang, Vietnam by airplane.  
In this respect, the Board remanded the case in February 2009 for 
the RO to contact the National Archives and Records 
Administration (NARA) and request it provide copies of the deck 
logs for the USS Constellation for the month of November 1969.  
NARA responded with a November 2009 letter enclosed with the 
November 1969 deck logs for the USS Constellation.  NARA 
confirmed that "flight operations" occurred during November 
1969 aboard the USS Constellation, but there was no indication of 
the type of aircraft, their point of departure or destination, 
the purpose of the flight, or the personnel aboard the aircraft.  
The deck logs did confirm, however, that the USS Constellation 
was present in the Gulf of Tonkin ("Yankee Station") as alleged 
by the Veteran at that time.  

It is not surprising that the deck logs of the USS Constellation 
did not specify which personnel landed and departed from the 
vessel, as this is not the purpose of creating these records.  
The Veteran's SPRs do, however, provide some circumstantial 
evidence in support of his assertions.  SPR transfer and receipt 
forms note that the Veteran was transferred on October 31, 1969 
from the Miramar Naval Air Station in California.  The next 
notation reflects that he arrived onboard the USS Constellation 
on November 16, 1969.  Neither his SPRs, nor his DD Form 214, nor 
the NPRC, nor NARA could provide any information as to the 
Veteran's exact whereabouts from October 31, 1969 to November 16, 
1969.  But it is logical to deduct that he certainly could not 
have been airborne for over 15 days after leaving California.  He 
had to arrive at some overseas location before his transfer to 
the USS Constellation.  The Veteran credibly explains he was 
first flown to the Manila, Philippines, and then to Da Nang Naval 
Air Station in Vietnam in a large cargo plane.  Within a week he 
was flown from Da Nang to the USS Constellation in a C-2 
Greyhound Mail Cod plane.  Importantly, his contentions are 
consistent with the places, types, and circumstances of his 
service as shown by service records, his MOS, and all pertinent 
lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  His 
DD Form 214 confirms his military occupational specialty (MOS) as 
a clerk.  Furthermore, the Board can find no overt reason to 
doubt the credibility of his assertions.  His statements to this 
effect have been consistent.  He has admitted that was his only 
actual in-country time in Vietnam.  Even an earlier VA treatment 
record dated in December 1986 documents that he claimed service 
in Vietnam, even at that time. 

Therefore, resolving any reasonable doubt in his favor, the Board 
finds there is sufficient evidence that the Veteran had 
visitation to Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  
It follows that his exposure to a herbicide agent during his 
service is presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  Accordingly, presumptive service connection is 
warranted for Type II diabetes mellitus due to exposure to 
herbicides during service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.  The 
precise nature and extent of this disorder is not at issue before 
the Board at this time.


ORDER

Service connection for Type II diabetes mellitus is granted.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


